         Case 1:21-mj-00427-ZMF Document 8-1 Filed 05/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Case No: 21-MJ-427-ZMF
                                             :
JONATHAN ACE SANDERS, SR.,                   :
                                             :
               Defendant.                    :

                                            ORDER

        Upon the Motion of the United States to Unseal the Redacted Statement of Facts in Support

of a Criminal Complaint relating to the above-referenced case, and for good cause shown,

        IT IS HEREBY ORDERED, that the redacted statement of facts in support of a criminal

complaint shall be unsealed;



Date:                                        ___________________________________
                                                   JUDGE ZIA M. FARUQUI
                                                   UNITED STATES MAGISTRATE JUDGE




                                                 3
